Title: From George Washington to Robert Howe, 13 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Sir
                            Head Quarters 13th June 1781
                        
                        I have yours of Yesterday inclosing Letter from Genl Waterbury—If the Information is to be depended upon all
                            the Whale Boats & the Cattle should be removed as soon as may be—the first on Carriages or otherwise as may be
                            found convenient—Colo. Scammel may be ordered towards the Point of Operation, & make such Use of the Troops on
                            the Line as his Discretion may direct—establishg a Communication with Genl Waterbury so that he may be able to form a
                            Junction with him, if Occasion shall require—Colo. Scammel should not Advance too far on his Left on vague Information—as in that Case his right & our Front may be too much exposed. I am &ca.

                    